IN THE COURT OF APPEALS OF IOWA

                                    No. 15-1408
                               Filed August 17, 2016


JACOB LEE SCHMIDT,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


      Appeal from the Iowa District Court for Woodbury County, Edward A.

Jacobson, Judge.



      A postconviction-relief applicant, who previously pled guilty, appeals from

a district court order summarily dismissing his application. AFFIRMED.




      Mark C. Smith, State Appellate Defender, and Martha J. Lucey, Assistant

Appellate Defender, for appellant.

      Thomas J. Miller, Attorney General, and Sheryl Soich, Assistant Attorney

General, for appellee State.




      Considered by Vogel, P.J., Doyle, J., and Blane, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206 (2015).
                                         2


DOYLE, Judge.

       Jacob Schmidt appeals from the district court’s summary dismissal of his

application for postconviction relief (PCR), following his guilty pleas to assault

with intent to commit sexual abuse and incest. He argues that under Iowa Code

section 822.2(1)(d) (2013), newly discovered exculpatory evidence—the victim’s

alleged recantation of his statements to law enforcement and a child advocacy

interviewer—requires this court to reverse the summary dismissal and allow his

PCR claim to proceed. The State responds that a claim of newly discovered

evidence cannot be the basis for a PCR action where the conviction was entered

following a guilty plea. Our review is for correction of errors at law. See De Voss

v. State, 648 N.W.2d 56, 60 (Iowa 2002).

       In June 2014, Schmidt filed his PCR application, claiming that he was not

guilty and that his “alleged victim ha[d] come forward with the truth.” In resisting

the State’s motion for summary dismissal, Schmidt proffered an affidavit from the

victim, which stated:

       I was the victim in Woodbury County Criminal Case FECR054257,
       State of Iowa vs. Jacob Schmidt. Jacob Schmidt is my brother. I
       am currently 23 years of age, but was a child at the time of the
       criminal case. At the time of the original criminal case, I had told
       various people that Jacob had sexually abused me. When I was 21
       years old, I told other people that Jacob had never touched me in a
       sexual way or sexually abused me. I didn’t tell anyone before that
       date that nothing had really happened, and so Jacob couldn’t have
       known before then. I decided to tell people when I turned 21 since I
       was a full adult at that time. I want to see my brother and tell him I
       am sorry that I couldn’t tell anyone before then.

       The matter was submitted to the PCR court on the parties’ briefs.

Thereafter, the court sustained the State’s motion and dismissed Schmidt’s PCR

action. The court, noting Schmidt had not alleged or demonstrated a defect in
                                            3

the plea-taking proceedings, relied upon this court’s reasoning in Walters v.

State, No. 12-2022, 2014 WL 69589, at *3 (Iowa Ct. App. Jan. 9, 2014), an

unpublished opinion, which was denied further review by the Iowa Supreme

Court.

         In Walters, this court noted the well-settled law that guilty pleas waive “all

defenses or objections which are not intrinsic to the plea itself.” 2014 WL 69589,

at *3 (quoting State v. Speed, 573 N.W.2d 594, 596 (Iowa 1998)). Because

Walters’s “newly discovered exculpatory evidence”—an alleged recantation by

the victim—was not intrinsic to Walters’s guilty pleas, the court held Walters

could not challenge his convictions in the PCR proceeding. See id. at *3-6.

Finding Walters “directly on point,” the PCR court in this case did “not elaborate

further with regard to the many cases that apply to the applicability or non-

applicability of summary judgment” but found Schmidt’s PCR application was

subject to summary dismissal.

         Schmidt appeals, challenging this court’s holding in Walters and the PCR

court’s reliance upon it. However, upon our review, we find the analysis and

reasoning in Walters to be spot-on. Applying that analysis and reasoning here

without further repeating it, we agree with the PCR court that because Schmidt’s

convictions were entered following his guilty pleas, he cannot challenge those

convictions in a PCR action on the basis of newly discovered evidence in the

form of his victim’s alleged recantation.

         AFFIRMED.